Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Nov. 10, 2020 have been entered.  

Status of the Claims
Claims 1-20 are pending.  No claims are currently amended; claim 13 is withdrawn.  Claims 1-12 and 14-20 are now under consideration.  This Office Action is in response to the request for continued examination filed on Nov. 10, 2020.  

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 1-12 and 14-20 under 35 U.S.C. 103(a) over KLEINWAECHTER, LITTAU, and optionally SCOTT is maintained as discussed below.

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over KLEINWAECHTER (US 2006/0029628; Pub. Feb. 9, 2006) in view of LITTAU (US 2006/0204466; Pub. Sep. 14, 2006) and optionally SCOTT (US 2009/0081153; Pub. Mar. 26, 2009).  
Kleinwaechter discloses fibrous tissue products for skin contact such as bathroom tissue, toilet tissue, etc., said tissue products comprising a cooling composition (e.g., as a lotion on said tissue products) (title; abstract; [0002]).  Kleinwaechter teaches that cooling compositions comprising menthol and camphor are known, but that these well-
Kleinwaechter does not appear to teach a TRP receptor blocking agent.  
However, Littau discloses antimicrobial compositions for topical application to human skin, said compositions having skin health benefits (title; abstract).  The compositions may be a topical lotion (Table 5).  Littau teaches that the compositions comprise apritone (which is taught as part of a small group of preferred terpenoids), and teaches that apritone performs perform dual functions of increasing the efficacy of the antimicrobial components and preservatives while providing skin health benefits such as anti-irritancy and skin repair ([0041]-[0042]; claim 5).  
Likewise, Scott discloses antimicrobial compositions that may be in the form of lotions for topical application to the skin to reduce growth of a wide variety of microbes (e.g., bacteria, viruses, and fungi) (title; abstract; [0027]-[0030], [0065]).  The compositions comprise a (sesqui)terpenoid such as apritone, which can be derived from 
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a known skin benefit agent in the lotion compositions of Kleinwaechter to provide an improved lotion-containing tissue product.  One would have been motivated to do so since apritone is known to increase the efficacy of the antimicrobial components and preservatives while providing skin health benefits such as anti-irritancy and skin repair.  Thus, by including apritone, one would expect to obtain a lotion-containing tissue product having anti-irritancy and skin repair properties.  Further, if an artisan wished to include antimicrobials in the lotion, one would have additional motivation to add apritone, with the expectation that it would increase the efficacy of antimicrobial compounds.  
Regarding claims 7-8, the instant specification fails to describe any special configurations, structures, or steps required to obtain the recited response times (see instant [0071], [0076]).  Thus, it is presumed that a fibrous structure including the recited agents meets these limitations, absent evidence to the contrary.  In fact, instant par. [0077] suggests that the claimed response times are a direct result of including the recited TRPM8 receptor triggering agent/TRP receptor blocking agent in the fibrous structure.  Burden is shifted to applicants to show otherwise.  
Regarding claims 10-11, these claims are drawn to the intended use of the claimed fibrous structures.  Applicants are reminded that the instant claims are product claims, not method claims.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 
Regarding claims 12 and 14, Kleinwaechter teaches sensates are used in an amount of at least about 0.005% of the tissue weight or at least about 0.01% of the tissue weight.  If the sensate is incorporated with other materials, especially as a compound of a lotion on the tissue, then amounts of at least about 0.05% by weight of the lotion, or about 0.1% by weight of the lotion have been found to work satisfactorily.  Likewise, Littau teaches the terpenoid is preferably present in the composition in an amount from about 0.005 to about 5 wt.%, from about 0.05 to about 2.5 wt.%, and from about 0.1 to about 1.5 wt.% ([0042]).  Similarly, Scott teaches the amount of the (sesqui)terpenoid can vary over a wide range ([0056]).  Finally, the amount of active agent(s) is the quintessential result effective variable, the result being a greater (cooling) effect with more active (cooling) agent employed.  This is suggested by Kleinwaechter at par. [0034].  
Regarding claim 19, Kleinwaechter teaches the lotion may comprise tissue softening and/or debonding agents, emollients, immobilizing agents and mixtures thereof ([0033]).  
Regarding claim 20, Kleinwaechter teaches the fibrous tissue products can be single-ply or multi-ply ([0018]).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  
First, it is noted that Kleinwaechter teaches the lotion composition may contain antibacterial actives ([0033]).  Second, applicants are advised that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).  The rejection of record is maintained.  

Conclusion
Claims 1-12 and 14-20 are rejected.  No claims are currently allowable.  
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658